
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2



EMPLOYMENT AGREEMENT

        This Employment Agreement ("Agreement") is made and entered into as of
November 8, 2007 by and between Golf Trust of America, Inc., a Maryland
corporation (the "Company"), and Michael Pearce (the "Employee").

        WHEREAS, the parties desire that the Employee become the Chief Executive
Officer and President of the Company, subject to the terms and conditions of
this Agreement.

        NOW, THEREFORE, the parties, intending to be legally bound and in
consideration of the promises and mutual covenants and agreements contained
herein, hereby stipulate and agree as follows:

        1.     Term of Employment.    The Company hereby employs the Employee,
and the Employee hereby accepts employment from the Company, for the period
commencing as of November 8, 2007.

        2.     Duties of Employee.

        (a)   The Employee shall be employed by the Company as its Chief
Executive Officer and President. Employee's duties shall include, but not be
limited to, those duties and responsibilities set forth in the Company's Second
Amended and Restated Articles of Incorporation and the Company's Bylaws, as
either may be amended from time to time (the "Duties"). In addition to these
services, the Duties will include such other services and duties commensurate
with the Employee's position with the Company as the Board of Directors of the
Company (the "Board) may, from time to time, assign to the Employee.

        (b)   The Employee shall at all times discharge the Employee's
responsibilities and duties in compliance with the rules and regulations of the
Company and in accordance with the policies and directives of the Company
adopted from time to time.

        (c)   The Employee shall serve the Company faithfully in the performance
of the Employee's Duties and shall devote the Employee's time and best efforts
to the Employee's employment, including the requirements of the Company and the
performance of the Employee's Duties. The Employee shall not during the term of
this Agreement be engaged in any other business activity which interferes with
the Employee's obligations under this Agreement, whether or not such business
activity is pursued for gain, profit, or other pecuniary advantage, without the
prior written approval of the Board.

        3.     Compensation.    For all services rendered by Employee under this
Agreement, the Employee shall be entitled to compensation in accordance with the
following:

        (a)   Base Salary.    From the commencement of employment, the Employee
shall be paid an annual salary ("Annual Base Salary") of $144,000. The Employee
shall be paid according to the Company's normal payroll practices, less normal
and appropriate withholdings. This Annual Base Salary shall be adjusted by the
Company on an annual basis to account for cost of living changes (as determined
by the Company in its reasonable discretion), and may also be increased based on
merit at the Company's discretion.

        (b)   Stock Options.    In the event that the Golf Trust of
America, Inc. 2007 Stock Option Plan (the "2007 Plan") is approved by the
Company's stockholders at the 2007 Annual Meeting of Stockholders to be held on
December 14, 2007 (the "2007 Annual Meeting"), the Employee will receive, on
December 14, 2007, a grant of 275,000 options to purchase the Company's common
stock at an exercise price equal to the closing price of the Company's common
stock on the American Stock Exchange (the "Closing Price") on the date of grant
(the "Stock Options"). The Stock Options will vest on each of the first three
anniversaries of the grant date in the following amounts: 91,667 on December 14,
2008; 91,667 on December 14, 2009 and 91,666 on December 14, 2010; provided,
that all unvested Stock Options will automatically vest upon a termination
Without Cause (as defined below), the Employee's death or Disability (as defined

--------------------------------------------------------------------------------






below) or a change of control of the Company or other similar fundamental
corporate transaction. The Stock Options will be granted in accordance with the
terms and conditions of the 2007 Plan and any grant agreement entered into by
and between the Company and the Employee.

        (c)   Stock Appreciation Rights.    The Company hereby grants to the
Employee 275,000 Stock Appreciation Rights (the "SARs") at an exercise base
price equal to the Closing Price on the date hereof (the "Exercise Base Price").
The SARs will vest on each of the first three anniversaries of the grant date in
the following amounts: 91,667 on November 8, 2008; 91,667 on November 8, 2009
and 91,666 on November 8, 2010; provided, that all unvested SARs will
automatically vest upon a termination Without Cause (as defined below), the
Employee's death or Disability (as defined below) or a change of control of the
Company or other similar fundamental corporate transaction. Once vested, the
SARs will provide the Employee the right to receive a cash payment for each
exercised SAR equal to the Closing Price on the date of exercise minus the
Exercise Base Price. The SARs will be granted in accordance with the terms and
conditions of a Stock Appreciation Rights Grant Agreement entered into by and
between the Company and the Employee. If the 2007 Plan is approved by the
Company's stockholders at the 2007 Annual Meeting, the SARs granted hereunder
will automatically terminate upon the grant of the Stock Options pursuant to
Section 3(b) above without any payment to the Employee.

        4.     Fringe Benefits.    The Employee shall receive with other
similarly situated employees of the Company, all of the fringe benefits to be
established by the Company, together with the following additional fringe
benefits, provided that the Employee is otherwise eligible and desires to
participate.

        (a)   Reimbursement for all business expenses which are ordinary,
necessary and reasonable, including, without limitation, travel expenses,
incurred by the Employee in accordance with the policies, practices and
procedures of the Company that may be in effect from time to time and in
connection with the performance of the Employee's Duties; provided that the
Employee presents appropriate substantiation for such expenses in a form
acceptable to the Internal Revenue Services and in compliance with the Company's
then applicable policy.

        (b)   The Employee shall be entitled to participate in all Company
sponsored group insurance policies and programs or elect to have the Company
remit premiums on his behalf for third-party health coverage if such coverage is
less costly than the Company-provided programs.

        (c)   During each full calendar year of employment, the Employee shall
be entitled to four weeks of paid vacation time. The Employee shall also be paid
for observed Company holidays.

        5.     Termination of Employment.    This Agreement shall terminate as
follows:

        (a)   Death or Disability.    The Employee's employment shall terminate
automatically upon the Employee's death. For purposes of this Agreement, the
Employee shall be deemed to be "Disabled" (the defined term including
"Disability") if the Employee suffers an illness or disability resulting in the
Employee's inability to perform the essential functions of the Employee's Duties
hereunder, with or without reasonable accommodation, for a period of one-hundred
eighty (180) consecutive days. If the Employee is Disabled, then the Company
shall give to the Employee written notice of its intention to terminate the
Employee's employment. In such event, the Employee's employment with the Company
shall terminate effective on the thirtieth (30th) day after receipt of such
notice by the Employee provided that, within the thirty (30) days after such
receipt, the Employee shall not have returned to full time performance of
Employee's Duties.

        (b)   Cause.    The Company may terminate the Employee's employment at
any time, without notice and with immediate effect, for Cause. For purposes of
this Agreement, "Cause" shall mean:

(i)a material breach by the Employee of the Employee's Duties and obligations as
set forth in this Agreement (other than due to Disability), which material
breach is not

2

--------------------------------------------------------------------------------



remedied within five (5) business days after receipt of written notice from the
Company specifying such a breach;

(ii)the conviction of the Employee of a felony;

(iii)actions by the Employee involving moral turpitude;

(iv)any willful or material misconduct of the Employee, including, without
limitation, misconduct involving fraud or dishonesty in the performance of the
Employee's Duties or obligations under this Agreement or conduct which is
deemed, in the sole judgment of the Company, to be injurious to the Company; or

(v)the Employee's illegal use of controlled substances.

        (c)   Without Cause.    Either the Employee or the Company may terminate
this Agreement "Without Cause" upon thirty (30) days written notice.

        6.     Obligations of Employee and the Company Upon Termination.    The
parties agree as follows:

        (a)   Death or Disability.    If the Employee's employment is terminated
by reason of the Employee's death or Disability, the Employee or the Employee's
estate shall be paid the Employee's salary described in Paragraph 3 of this
Agreement, together with those fringe benefits described in Paragraph 4 above,
through the end of the month during which the Employee's death occurs or during
which the Disability effective date falls.

        (b)   Cause.    If the Employee's employment is terminated for Cause,
such termination for Cause shall constitute an immediate termination of the
Company's obligations pursuant to Paragraphs 3 and 4 of this Agreement. The
Employee shall not be entitled to any compensation or benefits beyond the
effective date of such termination for Cause.

        (c)   Without Cause.

(i)By the Company.    If the Employee's employment is terminated by the Company
Without Cause, then the Company shall pay to the Employee his Annual Base Salary
for three months following such termination of employment, payable on regular
Company paydays.

(ii)By Employee.    If the Employee resigns from employment, such resignation
shall constitute an immediate termination of the Company's obligations pursuant
to Paragraphs 3 and 4 of this Agreement and the Employee shall not be entitled
to any compensation or benefits beyond the effective date of such resignation.
However, the Company may waive such notice, and pay to the Employee his
remaining Annual Base Salary in lieu of his completing the notice period.
Notwithstanding the above, if the Employee's resignation is the result of a
material breach by the Company of its obligations hereunder or as a result of a
material diminution in the Employee's Duties, then the Company shall pay to the
Employee his Annual Base Salary for three months following such termination of
employment, payable on regular Company paydays.

        7.     Covenant Not to Disclose Confidential Information.

        (a)   It is stipulated and agreed that as a result of Employee's
employment by the Company, and as a result of Employee's continued employment
hereunder, Employee has and will have access to valuable, highly confidential,
privileged and proprietary information not generally available in the public
domain relating to the Company's business (the "Confidential Information"). For
purposes of this Agreement, "Confidential Information" means customer lists,
customer requirements and specifications, financial data, sales figures, costs
and pricing figures,

3

--------------------------------------------------------------------------------



marketing and other business plans, product development information, product
design information, computer programs and listings, marketing concepts,
personnel matters, drawings, specifications, instructions, methods, processes,
techniques, shop practices, formulae or any other information relating to the
Company's sales, technology, research data, and all other know-how, trade
secrets or proprietary information, or any copies, elaborations, modifications
and adaptations thereof, which are in the possession of the Company and which
have not been published or disclosed to, and are not otherwise known to, the
public. It is further acknowledged that the unauthorized use or disclosure by
Employee of any of the Confidential Information would seriously damage the
Company in its Business.

        (b)   As a consequence of the above, with respect to any Confidential
Information which is obtained by Employee during or as the result of Employee's
performance of services for the Company and/or its customers, vendors, suppliers
and distributors and which is not generally available to the public, whatever
its nature and form and whether obtained orally, by observation, from written
materials or otherwise, Employee agrees as follows. During the term of this
Agreement and after its termination or expiration for any reason:

(i)Employee will hold all such Confidential Information in strict confidence and
will not use, publish, divulge or otherwise reveal or allow to be revealed any
portion thereof to any third person, company or other entity, except to or with
the prior written consent of the President of the Company;

(ii)Employee will use all reasonable precautions to assure that all such
Confidential Information is properly protected and kept from unauthorized
persons or entities, and will immediately report to the President of the Company
any misuse of such Confidential Information that Employee may encounter by
another person or entity;

(iii)Employee will make no use of any such Confidential Information except such
use as is required in the performance of Employee's services for the Company or
its customers; and

(iv)Upon termination of Employee's employment with the Company for any reason,
or upon the Company's request, Employee will immediately deliver to the Company
all documents, software, hardware, written materials and other items which
contain such Confidential Information. After the termination of Employee's
employment with the Company for any reason, Employee will not, without the
President's prior written consent, use, divulge, disclose, furnish or make
accessible to any third person, company or other entity, any aspect of the
Confidential Information.

        8.     Remedies.    It is stipulated that a breach by the Employee of
the provisions of Paragraph 7 would cause irreparable damage to the Company. The
Company, in addition to any other rights or remedies which the Company may have,
shall be entitled to an injunction restraining the Employee from violating or
continuing any violation of the provisions of Paragraph 7. Such right to obtain
injunctive relief may be exercised at the option of the Company, concurrently
with, prior to, after or in lieu of, the exercise of any other rights or
remedies which the Company may have as a result of any such breach or threatened
breach.

        9.     Acknowledgment of Reasonableness.    The Employee has carefully
read and considered the provisions of this Agreement, has had the opportunity
for consultation with an attorney of the Employee's choice and agrees that the
restrictions set forth herein are fair and reasonably required for the
protection of the Company.

        10.   Other Agreements/Warranties.    The Employee warrants that
Employee is not bound by the terms of a confidentiality agreement or
non-competition agreement or any other agreement with a former employer or other
third party which would preclude the Employee from accepting employment

4

--------------------------------------------------------------------------------




with the Company or which would preclude the Employee from effectively
performing the Employee's Duties.

        11.   Surrender of Books and Records.    The Employee acknowledges that
all files, computer disks, records, lists, designs, specifications, books,
products, plans and other materials or property owned or used by the Company in
connection with the conduct of its business shall at all times remain the
property of the Company, and that upon termination or expiration of this
Agreement for any reason or upon the request of the Company, the Employee will
immediately surrender to the Company all such materials.

        12.   Entire Agreement.    This Agreement contains the entire agreement
of the parties hereto and supersedes and replaces all prior agreements,
arrangements and understandings, whether written or oral. Moreover, this
Agreement shall not be modified or changed in any respect except by a writing
executed by both parties hereto.

        13.   Successors and Assigns.    The rights and obligations of the
Employee under this Agreement, including but not limited to the provisions of
Paragraph 7 herein, shall inure to the benefit of the Company, its successors
and assigns, and shall be binding upon the Employee and the Employee's
respective successors, heirs and assigns. The Company shall have the right to
assign, transfer or convey this Agreement to its affiliated companies, successor
entities, or assignees or transferees of substantially all of the Company's
business activities. This Agreement, being personal in nature to the Employee,
may not be assigned by the Employee without the Company's prior written consent.

        14.   Notice.    All notices required and permitted to be given under
this Agreement shall be in writing and shall be deemed to have been given when
mailed by certified or registered mail, return receipt requested, addressed to
the intended recipient as follows, or at such other address as is provided by
either party to the other:

  If to the Company:   Golf Trust of America, Inc.
10 North Adger's Wharf
Charleston, South Carolina 29401
Attn: Chairman of the Board  
If to the Employee:
 
Michael Pearce     213 Rhododendron Drive
Chapel Hill, North Carolina 27517

        15.   Governing Law.    This Agreement shall, in all respects, be
governed by and construed according to the laws of the State of South Carolina,
notwithstanding any South Carolina or other conflict-of-interest provisions to
the contrary.

        16.   General Provisions.

        (a)   This Agreement may be executed in any number of counterparts, and
each such counterpart hereof shall be deemed to be an original instrument, but
all such counterparts together shall constitute but one agreement.

        (b)   The parties may waive in writing any breach or non-fulfillment by
the other party of any provision of this Agreement. Any waiver of a breach of
any provision of this Agreement shall not operate or be construed as a waiver
of, or estoppel with respect to, any subsequent breach.

        (c)   The paragraph headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

        (d)   The provisions of Paragraph 7 of this Agreement shall survive the
termination of the Employee's employment with the Company for any reason.

5

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement to
be effective as of the date first above written.

  Employee:
 
/s/  MICHAEL PEARCE      11-8-08

--------------------------------------------------------------------------------

Michael Pearce
 
Golf Trust of America, Inc.
 
Electronic Consent of the Board of Directors 11-8-08

--------------------------------------------------------------------------------

By: Board of Directors
Its:

6

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2



EMPLOYMENT AGREEMENT
